DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 17, and 19-29 are pending as amended on 5/25/2021. Claim 4 stands withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 5/25/2021. In particular, claim 1 has been amended to contain new limitations with regard to the form of the elastomer and blowing agent. 
Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  In view of the amendment to claim 1, claims 5 and 6 should be amended to recite “the elastomer mixture” instead of “the elastomer” for consistency.  Appropriate correction is required.
Additionally: Applicant indicates that claims 7-16 are cancelled, and has added new claims 17 and 19-29. There is no claim 18. The previously submitted set of claims included claim 17 (which was withdrawn). It is clear, therefore, that Applicant intended to indicate claims 7-17 as cancelled. Present “Claim 17 (New)” contains a typographical 
For examination purposes, “Claim 17” has been interpreted as “Claim 18.” 

 Claim Rejections - 35 USC § 102
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS, copy provided by Applicant), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66). 
The reasons for rejection are the same as previously set forth in paragraphs 10-12 of the action mailed 3/15/2021.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 6, 18(17), 19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS, copy provided by Applicant), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66), and in view of Zeitler et al (CA 2036125).
As to claims 1, 22, 24, Prociak discloses a process for foaming granulated thermoplastic polyurethane (TPUR) comprising a blowing agent (azodicarbonamide, 
Prociak teaches carrying out the foaming process of TPUR, which involves melting the elastomer, by heating the elastomer via microwave (which corresponds to electromagnetic radiation as presently recited). See p 789, right column, full paragraph. 
Prociak fails to specifically teach the frequency of the radiation. However, as evidenced by Varma, the frequency of microwave radiation is 0.3 to 300 GHz (p 1, first sentence), which falls within the presently recited range. Therefore, as evidenced by Varma, Prociak discloses heating granules comprising TPUR and ADC blowing agent via electromagnetic radiation having a frequency ranging from 0.3-300 GHz to such an extent that the granules melt and foam. 
The process disclosed by Prociak differs from the presently claimed process in that Prociak discloses preparation of granulated compositions of TPUR and ADC by extrusion at a temperature lower than the decomposition temperature of the blowing agent (p 788, upper left). Prociak fails to explicitly teach combining TPUR in pellet or powder form with blowing agent in powder form. 
 Zeitler teaches forming cellular polyurethane molded articles by sintering a mixture that contains a powdered TPUR and a blowing agent which is solid at 23 C (abstract). Zeitler teaches utilizing a blowing agent which has a particle size of 1-300 microns, and teaches that the particle size affects the decomposition temperature and decomposition rate (p 18, lines 25-33). Zeitler names several examples of suitable solid blowing agents which mix homogeneously with TPU, result in decomposition products 
In light of Zeitler’s disclosure, it is evident that it was known in the art to combine powdered TPUR and powdered blowing agent (particularly ADC) to obtain a mixture, and to subsequently heat the mixture in order to melt the TPUR and provide a foam. Given that Prociak discloses a substantially similar method (heating granulated TPUR containing ADC blowing agent to melt the TPUR and obtain a foam), one of ordinary skill in the art would have recognized that the technique known from Zeitler (i.e., providing a mixture of TPUR and ADC for foaming by combining the two components as separate solid powders to provide a powder mixture) would have yielded predictable results when applied to the method disclosed by Prociak. In particular, one would have recognized that a mixture of powdered TPUR and powdered ADC, as taught by Zeitler, would yield a TPUR foam when irradiated and foamed in a mold, as disclosed in Prociak (figure 2, p 787; see also first paragraph of p 788). Additionally, the person having ordinary skill in the art would have been motivated to form a powder mixture of TPUR and ADC for subsequent heating and foaming, as taught by Zeitler, in order to conveniently adjust the decomposition temperature and decomposition rate by adjusting the particle size of the ADC blowing agent. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have heated a composition of TPUR and ADC blowing agent in a mold via electromagnetic radiation having a frequency ranging from 0.3-300 GHz to such an extent that the TPUR melts and foams, as disclosed by Prociak, by utilizing a mixture of TPUR and ADC formed by combining TPUR powder with ADC powder (as disclosed by 
As to claim 3, Prociak teaches that TPUR absorbs microwave energy without an additive (see, e.g., figure 7 on p 790 and discussion on p 788, right column, third paragraph). Therefore, modified Prociak suggests a process according to claim 3 wherein the elastomer absorbs electromagnetic radiation as a result of its chemical structure. 
As to claim 5, modified Prociak suggests a process wherein elastomer is heated via microwave energy having a frequency within the presently recited range. Prociak fails to specifically teach that the beam of microwave energy is “directed.” However, in order for the heating of the TPUR to occur, at least some of the electromagnetic radiation produced by the microwave disclosed by Prociak must be directed toward a region of the TPUR. Therefore, modified Prociak suggests a process wherein a region of TPUR is heated by a directed beam of electromagnetic radiation as presently recited. 
As to claims 6 and 25, Prociak further teaches placing the TPUR comprising ADC in a poly(tetrafluoroethylene) mold (i.e., mold which comprises polymer)  and expansion within the mold, as presently recited. See Figure 2 on p 787 and p 788, upper left column.
As to claims 18 (claim 17) and 26, Prociak further teaches compositions comprising 3 wt% carbon black in addition to TPUR and ADC (p 788, upper left, and p 787, figure 1). The amount of carbon black exemplified by Prociak falls within the range of 0.01-30 wt% recited in instant claim 19. Prociak teaches that the ability of polyurethanes to absorb microwave irradiation can be enhanced by the use of fillers 
As to claims 21 and 27, modified Prociak suggests a process according to claim 1, as set forth above. As previously noted, Zeitler teaches that ADC is solid at 23 C (p 18, lines 27-28, p 19, lines 19-20) (i.e., as recited in claim 21), and further teaches utilizing a blowing agent which has a particle size of 1-300 microns (i.e., the same range recited in claim 27) (p 18, lines 29-31).
As to claim 23, modified Prociak suggests a process according to claim 1, as set forth above. Prociak exemplifies use of ADC as the blowing agent, and fails to name and examples of other suitable blowing agents. However, Zeitler names several examples of suitable solid blowing agents which mix homogeneously with TPUR, result in decomposition products that are not harmful to health, and do not bloom and cause discoloration (pp 18-19), including the same blowing agent utilized by Prociak: ADC (p 19, lines 19-20), and further including azobisisobutyronitrile (AIBN) (p 19, line 19). Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In light of Zeitler’s disclosure, ADC and AIBN were both known as suitable solid blowing agents which mix with TPUR, and the result of substituting one for the other would have been predictable. It would have been obvious to the person having ordinary skill in the art, therefore, to have foamed TPUR according to the method of modified Prociak, utilizing AIBN instead of ADC as the blowing agent. 

Claims 3, 18(17), 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS, copy provided by Applicant), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66), and in view of Zeitler et al (CA 2036125), and further in view of Prissok et al (US 2011/0275733).
The rejection above over Prociak as evidenced by Varma and in view of Zeitler is incorporated here by reference.
As to claims 3, 18(17), 19 and 20, Prociak fails to specifically teach including glyceryl triacetate (i.e., the elected species) as an additive which absorbs electromagnetic radiation and contributes to heating of the elastomer.
Prissok teaches that many of the applications for thermoplastic polyurethanes require a hardness below 80 shore A, and that plasticizers are therefore added to thermoplastics [0004, 0015]. Prissok teaches that glycerol triacetate [0009] has good incorporation capability, does not exude, is not lost by evaporation, and tends to improve, not adversely affect, properties such as processability, heat resistance, transparency, whiteness and UV resistance. It has low toxicity and can be used in foods or materials which contact skin [0008]. See also [0013]. Prissok teaches addition of the plasticizer during production of the thermoplastic polyurethane [0049], and, in a preferred embodiment, producing foamed final products by addition of a blowing agent to the thermoplastic polyurethane [0050]. Prissok exemplifies a proportion of glycerol 
In light of Prissok’s disclosure, the person having ordinary skill in the art would have been motivated to produce a thermoplastic polyurethane foam from a polyurethane comprising glyceryl triacetate as a plasticizer in order to reduce the hardness of the polyurethane, as well as improve properties such as processability, heat resistance, transparency, whiteness and UV resistance. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out modified Prociak’s process of microwave foaming utilizing a polyurethane containing glyceryl triacetate (including Prissok’s exemplified amount of 20 wt%), thereby arriving at the presently claimed (and elected) subject matter. 
[The cited prior art fails to specifically teach that the glyceryl triacetate absorbs radiation, thereby contributing to heating of the elastomer. However, glyceryl triacetate is described in the instant specification as an additive for absorbing radiation and contributing to heating of the elastomer. Given that it is the same compound, there is reasonable basis to conclude that the glyceryl triacetate plasticizer in the process suggested by modified Prociak corresponds to an additive having properties as presently recited. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).]

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS, copy provided by Applicant), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66), and in view of Zeitler et al (CA 2036125), and further in view of Toreki (The Glassware Gallery, website, downloaded from www.ilpi.com/inorganic/glassware/mortarpestle.html on 7/23/2021, 1 page, last updated March 30, 2015). 
The rejection above over Prociak as evidenced by Varma and in view of Zeitler is incorporated here by reference.
Zeitler teaches combining powdered TPU and powdered blowing agent using conventional mixing equipment, such as mixers (p 20, lines 13-17). However, Zeitler fails to teach utilizing a mortar to comminute the TPU with the blowing agent.
Toreki teaches that a mortar and pestle is often used to prepare reactants for a solid state synthesis (first paragraph). Toreki teaches that in a typical solid state synthesis, the reactants are placed in a mortar and ground by hand until the mixture is homogeneous, and that with good technique, powders with an average diameter of 10 microns can be prepared (fourth paragraph). Toreki teaches that this method is tedious if one has many or large samples to prepare, and that a ball mill can automatically grind samples (fifth paragraph). 
In light of Toreki’s disclosure, the person having ordinary skill would have recognized that a mortar and pestle is commonly found in a laboratory, is well suited for  . 

Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered.
With the exception of the rejection of claim 2, which has not been amended, Applicant’s arguments that the previously set forth rejections have been overcome by the amendment to the claims are persuasive. The previously set forth rejections (other than the rejection of claim 2) have been withdrawn.
New rejections have been set forth, and therefore, the claims are not presently in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL KAHN/           Primary Examiner, Art Unit 1766